Case 1:18-cr-04166-JBM Document 2 Filed 12/19/18 Page 2
cot

CB al, aE “

UNITED STATCu wy >

  
 

ALBUQUERG UD Roo

IN THE UNITED STATES DISTRICT COURT , : :
|v DEC 19 2018

FOR THE DISTRICT OF NEW MEXICO

 

UNITED STATES OF AMERICA, )
) jt? , . a;
Plaintiff, ) crn. (6 - F/Gle TI
)
VS. ) 18 U.S.C. §§ 1153 and 1112:
) Involuntary Manslaughter.
CARLANDREW ERIACHO, )
)
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about September 6, 2017, in Indian Country, in McKinley County, in the District
of New Mexico, the Defendant, CARLANDREW ERIACHO, an Indian, unlawfully killed Jane
Doe, while in the commission of an unlawful act not amounting to a felony, that is while:

(1) violating New Mexico’s statute prohibiting driving under the influence of intoxicating liquor,
N.M. Stat. Ann. § 66-8-102 (1978), by operating a motor vehicle and as the result of drinking
liquor, being less able to the slightest degree, either mentally or physically, or both, to exercise
the clear judgment and steady hand necessary to handle a vehicle with safety to the person and
the public; and (2) violating New Mexico’s statute prohibiting reckless driving, N.M. Stat. Ann.
§ 66-8-113 (1978), by operating a motor vehicle without due caution and circumspection and
with a wanton and reckless disregard for human life when he knew and should have known that
his conduct imperiled the lives of others.

In violation of 18 U.S.C. §§ 1153 and 1112.

 

 
Case 1:18-cr-04166-JBM Document 2 Filed 12/19/18 Page 2 of 2

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

   

 

Assistant United States Attofney

2/7/2018 2:36 PM
